Citation Nr: 1744842	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of his daughter T.W.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1974, which includes service in the Republic of Vietnam.  He received the Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to an apportionment of the Veteran's VA compensation benefits for his daughter T.W.

In July 2013, the Board remanded this matter for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant requested a Board hearing before a Veterans Law Judge on her December 2013 substantive appeal (VA Form 9).  She withdrew her hearing request in December 2014 (see the appellant's response to a November 2014 hearing letter).

As noted in the Board's July 2013 decision and remand, the appellant raised the issues of entitlement to an apportionment of the Veteran's VA compensation benefits for a stillborn child and entitlement to compensation benefits for a child born with spina bifida in a July 2012 statement (VA Form 21-4138) and during a November 2012 Board hearing.  However, as these matters have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action, to include informing the appellant that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016).  See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§  3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1.  The appellant's claim for an apportionment of the Veteran's compensation benefits on behalf of T.W. was received in November 2010.

2.  The Veteran's daughter T.W. was born in January 1974, and she did not become incapable of self-support prior to reaching the age of 18 years.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits on behalf of his daughter T.W. have not been met.  38 U.S.C.A. §§ 101 (4)(A), 104(a), 5307 (a)(2) (West 2014); 38 C.F.R. §§ 3.57, 3.356, 3.400(e), 3.450(a)(1)(ii), 3.451, 3.452(a), 3.458(g) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The VCAA does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, the VCAA is not applicable to this claim and no further discussion of the duty to notify or assist is necessary.

An apportionment claim is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016).  These procedures, in part, require that when a substantive appeal is filed, the content of the substantive appeal will be furnished to the other party to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

The Veteran in this case has not been furnished a copy of the appellant's December 2013 substantive appeal (VA Form 9).  Nevertheless, while all of the special procedural requirements applicable to simultaneously contested claims were not followed in this case with respect to the Veteran, such errors do not result in any prejudice to the Veteran because, as will be discussed below, entitlement to an apportionment of his VA compensation benefits is being denied as a matter of law based on the fact that the Veteran's daughter did not become incapable of self-support prior to reaching the age of 18 years.  There is no way that additional compliance with the procedural requirements would change the result of the case. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  Thus, the Board finds adequate compliance with the contested claims procedures.




II. Analysis

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452 (a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.

As applicable to this case, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his children and the veteran is not reasonably discharging his responsibility for the children's support.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).

It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between a veteran and his dependents or the surviving spouse and children on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income, and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants.  38 C.F.R. § 3.451.

Apportionment of more than 50 percent of a veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment provides for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458 (a) (2016).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the Veteran and the appellant.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In this case, the evidence reflects that the appellant and the Veteran were married in February 1972.  A Final Decree from the Circuit Court of Pittsylvania County, Virginia indicates that they were divorced in September 2002 on the grounds of continuous separation for a period in excess of one year.  The appellant contends that an apportionment of the Veteran's compensation benefits is warranted on behalf of his daughter T.W.

As a threshold matter, T.W.'s status as the Veteran's "child" must be established in order for an apportionment of the Veteran's VA compensation benefits to be potentially warranted on behalf of his daughter T.W.  The term "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who was a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who was under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 U.S.C.A. §§ 101 (4)(A), 104(a); 38 C.F.R. §§ 3.57, 3.356.

In the present case, T.W.'s birth certificate reflects that she was born in January 1974.  Hence, she reached the age of 18 years in January 1992.  The appellant has not contended, and the evidence does not otherwise suggest, that T.W. became permanently incapable of self-support by reason of physical or mental defect.  The appellant's apportionment claim was received in November 2010, which was many years after the last potential date of eligibility for apportionment of the Veteran's compensation benefits on behalf of T.W. based on her status as a "child" of the Veteran.  In this regard, VA benefits may not be apportioned until a claim for such is filed.  38 C.F.R. § 3.458 (g); see also 38 C.F.R. § 3.400 (e).  In other words, as of January 1992, T.W. did not qualify as a "child" for VA dependency purposes based on her age.  Also, as of January 1997, T.W. did not qualify as a "child" for VA dependency purposes based on any pursuit of education.  The effective date of an apportionment cannot be earlier than the date of receipt of the claim, which in this case was in 2010.  Since T.W. no longer qualified as a dependent child at the time of the November 2010 apportionment claim, and was not shown to be helpless, an apportionment cannot be granted.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The appellant's claim for an apportionment of the Veteran's compensation benefits on behalf of his daughter T.W. was received after the date that T.W. was no longer recognized as the Veteran's dependent child.  While the Board is sympathetic to the appellant's arguments, the Board has no authority to create exceptions, or to overturn or to disregard the very specific limitation on the award of an apportionment.  38 U.S.C.A. § 7104 (a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  Accordingly, this appeal is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of his daughter T.W. is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


